ADAMS, Circuit Judge
(dissenting). I am unable to agree with my Associates that the United States can of its own motion, without the request or consent of the Indians whose rights are involved, maintain these suits to remove a cloud from their title. When the suits were instituted the individual Indians held title in fee simple absolute to their several allotments. The undivided interests which they originally owned in tribal property had been effectually partitioned in the process of allptment provided by the act of March, 1893 (Act March 3, 1893, c. 209, 27 Stat. 612), and subsequent acts supplemental thereto. Any reversionary interest of the United States dependent upon possible abandonment of the land or extinction of the tribe had been relinquished. The United States, therefore, had no proprietary right legal or equitable to protect or safeguard by suit or otherwise. Moreover, the Indians had become citizens of the United States and of the state of Oklahoma, and had become entitled to all the rights, privileges, and immunities of such citizens. As a result of all these things guardianship of the government over them had ceased, and the Indians had become completely emancipated from federal control. Daws restricting alienation, hereafter referred to, had been passed for their protection, but this fact does not militate against the completeness of their emancipation. Matter of Heff, 197 U. S. 488, 25 Sup. Ct. 506, 49 L. Ed. 848.
. With no title legal or equitable to protect, and no duty of a trust character to perform, a new head of equity jurisdiction had to be dis*24covered to justify the maintenance of these suits hy the government; and this, it is claimed, is found in the obligation of the government to enforce a great national policy. The Debs Case, 158 U. S. 564, 15 Sup. Ct. 900, 39 L. Ed. 1092, and others of that character are cited in support of this discovery; but they do not, as I understand them, justify governmental intervention, in behalf of private citizens except in the discharge of duties intrusted to the care of the nation by the Constitution. The intervention of the government in the Debs Case appears to be justified on the ground that power over interstate commerce and the transportation of the mails was vested in the national government by the Constitution. Conceding, however, without admitting, that the government may intervene as complainant to redress the wrongs of a limited number of citizens arising out of matters not committed to its control by the Constitution, I think the national policy with respect to the Five Civilized Tribes is entirely inconsistent with the right or duty of the United -States to institute suit in its own name for their benefit. The majority opinion dwells largely upon that part of the Indian policy which prevailed before the cessation of the national guardianship, that part of it which concerned the treatment of the Indians before emancipation, when a duty rested upon the government to protect them and prepare them for citizenship; but that time and that duty have passed away. Congress in its wisdom has determined that the Indians of the Five Civilized Tribes are now fit for citizenship and qualified to perform its duties and carry its responsibilities. It has accordingly modified its former policy to meet the new conditions. It has endowed the Indians with rights and responsibilities intended and calculated to develop self-reliance, independence, and thrift. Citizenship has been conferred upon them and title to lands in fee simple has been vested in them with the expectation that the responsibilities incident thereto — the defense of their rights, the redress of their wrongs, the establishment of homes, the support of themselves and their families, and generally speaking, the practice of the arts of civilized life — may aid them in their social and economic development. In view, doubtless, of the cupidity of men, and of their own natural improvidence, Congress with a view of encouraging and aiding them in their upward progress enacted (35 Stat. 312) that' “All allotted lands of enrolled fullbloods, and enrolled mixedbloods of three-quarters or more Indian blood, including minors of such degrees of blood, shall not be subject to alienation, contract to sell, power of attorney, or any other incumbrance prior to April twenty-sixth, nineteen hundred and thirty-one” except by permission of the Secretary of the Interior.
The foregoing considerations, in my opinion, indicate that Congress has adopted a new policy concerning these Indians, namely: the promotion of self-reliance, self-respect, economy, and thrift, and to this end after making the special provision above indicated and perhaps others of like character, has left them otherwise subject to general laws governing all citizens. Equality of opportunity is all an American citizen ought to demand; and this and'more in the respects just indicated Congress has given the members of the Five Civilized Tribes. With these special provisions made in their behalf the legislative intent and purpose seems! to..hgve been to leave,them to justify their *25right to citizenship by coping with other citizens in the affairs of life on an equal footing without the expectation or hope of other special governmental intervention. Such intervention in the way of institution of suits at wholesale as done in these cases without the request or consent of the Indians is not only humiliating in itself but tends to defeat the true national policy by discouraging self-reliance and independence of action. The policy of encouraging and aiding the Indians to act for themselves independently, rather than of aggressively interfering without their consent, to assert their statutory rights is distinctly recognized, if not commanded, in section 6 of the act of May 27, 1908, above cited. Section 1 of that act as already pointed out imposes certain restrictions upon the alienation of lands by the Indians. Section 6 after authorizing the Secretary of the Interior or his representatives to take special interest in behalf of minors under guardianship enacts that:
“Said representatives of the Secretary of the Interior are further authorized, and it is made their duty, to counsel and advise all allottees, adult or minor, having restricted lands of all of their legal rights with reference to their restricted lands, without charge, and to advise them in the preparation of all leases authorized by law to be made, and at the request of any allottee having restricted land he shall, without charge, except the necessary court and recording fees and expenses, if any, in the name of the allottee, take such steps as may be necessary, including the bringing of any suit or suits and the prosecution and appeal thereof, to cancel and annul any deed, conveyance, mortgage, lease, contract to sell, power of attorney, or any other incumbrance of any kind or character, made or attempted to bo made or executed in violation of this act or any other act of Congress, and to take all steps necessary to assist said allottees in acquiring and retaining possession of their restricted lands.”
Notwithstanding other provisions of the act, referred to in the opinion of the majority, I think the part just quoted manifests a clear legislative intent and purpose that the United States by and through the Secretary of the Interior should act with respect to the violation of restrictions primarily in an advisory way and instead of ever bringing suits in its own name at pleasure, should bring them only when requested by allottees, and then only in their names. If these suits can be maintained, it is not apparent where the government can stop in its litigation in behalf of private persons in the enforcement of national policies. There are certainly many recognized policies besides the Indian policy'which might be materially subserved by the practice of governmental intervention as in this case. Where would it end?
In my opinion the judgment below should be affirmed.